UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 03-6308
KAREEM B. WOODS,
            Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 03-6358
KAREEM B. WOODS,
            Defendant-Appellant.
                                       
           Appeals from the United States District Court
     for the Southern District of West Virginia, at Charleston.
           Elizabeth V. Hallanan, Senior District Judge.
                   (CR-96-191, CA-02-1347-2)
                      Submitted: May 15, 2003
                       Decided: June 2, 2003
Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


                            COUNSEL
Kareem B. Woods, Appellant Pro Se. Michael Lee Keller, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Vir-
ginia, for Appellee.
2                       UNITED STATES v. WOODS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

  Kareem B. Woods appeals the district court’s orders dismissing his
motion to reduce his sentence. We affirm.

   The district court referred this case to a magistrate judge pursuant
to 28 U.S.C. § 636(b)(1)(B) (2000). The magistrate judge recom-
mended that relief be denied and advised Woods that failure to file
specific objections to the recommendation within ten days plus three
days for mailing could waive appellate review of a district court order
based upon the recommendation. Woods placed objections in the
prison mail system on February 5, 2003,1 and they were postmarked
on February 6, 2003.

    Despite this timely filing, the district court did not enter Woods’s
filing on the docket until February 10, 2003.2 On that day the district
court, noting that no objections to the magistrate judge’s report and
recommendation had been filed, adopted the magistrate judge’s report
and recommendations and dismissed Woods’s motion. Upon receipt
of Woods’s objections, the district court found the filing untimely and
moot. The district court found that Woods’s objections failed to indi-
cate specific error in the magistrate judge’s report and, without a de
novo review, reaffirmed its February 10 order adopting the magistrate
judge’s recommendation.
    1
     See Houston v. Lack, 487 U.S. 266 (1988) (prisoner’s notice of appeal
filed on the day it is delivered to prison officials).
   2
     Woods’s objections were due on February 10, 2003, ten days after the
magistrate judge issued her report plus the three days specified in the
magistrate judge’s report for mailing. See Fed. R. Civ. P. 6(a) (providing
that "intermediate Saturdays, Sundays, and legal holidays" are excluded
when the time period is less than eleven days).
                        UNITED STATES v. WOODS                          3
   We find that any error in the district court’s conclusion that
Woods’s objections were not timely filed is harmless. Nor does the
district court’s failure to perform a de novo review necessitate rever-
sal because Woods failed to raise specific objections after receiving
proper notice and thereby waives his right to appellate review. See
Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

  Accordingly, we affirm.3 We grant in forma pauperis status in both
appeals. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                             AFFIRMED
  3
   Woods also raises two claims for the first time on appeal. This Court
generally does not address issues raised for the first time on appeal. See
Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993).